Citation Nr: 1015234	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  06-17 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 2005, a 
statement of the case was issued in October 2005, and a 
substantive appeal was received in May 2006.   

The Veteran also appealed the issues of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
The RO issued a January 2008 rating decision in which it 
granted service connection for both claims.  The grant of 
service connection is considered a full grant of the claims.  
Therefore, the issues are not before the Board.  

By way of a March 2009 rating decision, the RO granted the 
Veteran a total disability evaluation based on 
unemployability (TDIU) effective January 23, 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service treatment records reflect that in January 1969, 
the Veteran complained of left knee pain.  He was prescribed 
65 mg. of Darvon, a rubbing compound, and an Ace bandage.  
There are no further complaints or findings of left knee pain 
in service; and the Veteran's September 1970 separation 
examination was normal.

The Veteran has since been diagnosed with a left knee sprain 
having significant impact on occupational activities.  

In light of the documented in-service findings, the Board 
finds that the Veteran should be afforded a VA examination to 
assess the nature and etiology of any current left knee 
disability.  See 38 C.F.R. § 3.159.   

The Board recognizes that the Veteran underwent a number of 
VA examinations in April 2008 in conjunction with his TDIU 
claim.  The left knee was examined at that time, and the 
examiner noted the history of the sprain as related to him by 
the Veteran.  However, the examiner never rendered an opinion 
regarding whether the Veteran's current disability was 
actually related to any incident of service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and etiology of any current 
left knee disability.  A pertinent 
medical history should be obtained.  It 
is imperative that the claims file be 
made available to and be reviewed by the 
examiner.  Any medically indicated 
special tests (such as x-rays if deemed 
medically advisable) should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the Veteran, the 
examiner should opine as to whether it is 
at least as likely as not (a 50% or 
higher degree of probability) that any 
current left knee disability is causally 
related to any incident of service, to 
include the January 1969 knee pain 
documented in the service treatment 
records.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.  

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the issue on appeal.  If the 
determination of this claim remains 
unfavorable to the Veteran, the RO must 
issue a supplemental statement of the 
case and provide him an opportunity to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


